JOAN BERNARD ARMSTRONG, Judge.
These consolidated writ applications are denied.
Under the most recent case law of this court, which is controlling on this panel, the class action allegations of the petition, and the fact that there has not yet been a hearing and ruling as to class certification, are indeed relevant to the exceptions of venue and cumulation of actions. Thomas v. Mobil Oil Corp., 2002-1904, 4 cir. 03/19/03, 843 So.2d 504 (La.App. 2003). Therefore, the trial court should address the exceptions of improper cumulation of actions, and may revisit the exceptions of improper venue, after or in conjunction with a hearing and ruling upon class certification.
WRIT DENIED.